  Case 3:21-cv-01853-C-BT Document 12 Filed 09/21/21                      Page 1 of 1 PageID 40



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ANDRE CHINEME (ANDRE OF THE                       )
CHINEME FAMILY),                                  )
                                                  )
                      Plaintiff,                   )
                                                   )
                                                   )
                                                   )
AMBER OF THE GIVENS FAMILY,                        )
                                                   )
                       Defendant                   )   Civil Action No. 3:21-CV- l853-C-BT

                                                ORDER

       Before the court are the Findings, conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that this   civil action should be dismissed

without prejudice under Federal Rule of Civil Procedure 4l(b).'

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions         ofthe Court. For the reasons stated

therein, the court ORDERS that this civil action be DISMISSED without prejudice.

        SO ORDERED.

        Dated Septembe,    Zl ,zozt.

                                                                          -v2
                                            (
                                                        .CU          GS
                                                SI]NI R           D S'IATES D] STRI T JUDGE




        rPlaintiffhas failed to file objections to the Magisrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired.
